PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,731,310
Issue Date: August 15, 2017
Application No. 15/055,471
Filing or 371(c) Date: February 26, 2016
Attorney Docket No. 2080 

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed December 31, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Stephen S. Wentsler appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by 
August 15, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the 
petition under 37 CFR 1.378(b) is hereby GRANTED.

Since the address in the petition differs from the correspondence address of record, a one-time courtesy copy of this decision is being mailed to the address given in the request. However, petitioner should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.


Telephone inquiries should be directed to Angela Walker at (571) 272-1058.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Stephen S. Wentsler
	7443 Center St. 
	Mentor, OH 44060